                                 Case 3:19-mj-01051-WIG Document 1 Filed 07/02/19 Page 1 of 4



                                                                           United States District Court                                                               FI L.     [.J)
_ _ _ _ _ _ _ _ _ _ DISTRICT OF _ _ _""""C"""O=N=N-=E=C::;;..:T=I=Ca.. ;;;Ua.. ;;;T;.. .___ _                                                                   l819 JUL -2 p 3:
                                                                                                                                                                                       30
             In the Matter of the Search of
(Name, address or Brief description or person, property or premises to be searched)                                                                           u.s,.Qfil"RtC,I C· U'"1 -
                                                                                                                             APPLICATION AND                  1!1~,..~i T I
                                                                                                                               FOR SEARCH WARRANT
171  Spring   Street,                                              Bridgeport,
Connecticut 06608                                                                                              CASE NUMBER:

                                                                                                                     3 : \9 mT i05l (W\G)
I ______D~onh
           .......u___e"""'"'H___ib-'-b-'-e=-rt-'--_ _ _ _ _ _ being duly sworn depose and say:

I am a                 Special Agent of the United States Drug Enforcement Administr.ation                                                                                  and have
reason to believe that on the property or premises known as (name, description and/or location)

171 Spring Street, Bridgeport,                                                               Connecticut                         06608,             as   more     particularly
described in Attachment C


in the _ _ _ _ _ District of _____C~o_nn_e-c~·n~·c~u~t_ _ __
there is now concealed a certain person or property' namely (describe the person or property to be seized)

              See Attachment D
which i          S   (state one or more bases for search and seizure set forth under Rule 41(b) of the Federal Rules of Criminal Procedure)


property that constitutes evidence of the                                                                                        commission              of     the    following
criminal offenses: 21 U.S.C. §§ 841 and 846
The facts to support a finding of Probable Cause are as follows:

              See Attached Affidavit
Continued on the attached sheet and made a part hereof.                                                                                        __
                                                                                                                                                x_ Yes




 Sworn to before me, and subscribed in my presence

 ,J,me 5               2003                                                                                     at         Bridgep01t, Connecticut
                                                                                                                     City and State

 William I. Garfinkel, U.S. Magistrate Judge                                                                                                  /s/
 Name and Title of Judicial Officer
          Case 3:19-mj-01051-WIG Document 1 Filed 07/02/19 Page 2 of 4



                                   ATTACHMENT C
                               DESCRIPTION OF PROPERTY

        171 Spring Street, Bridgeport, Connecticut 06608, which is a multi-family dwelling. The
dwelling is on the Northwest Comer of the intersection of Spring and Kossuth Streets. The
dwelling has four separate front doors from the left to the right, bearing numbers 165, 167, 169
and 171, with number 171 being the door to the far right. The target door is labeled #17_. The
last number of the #17(1) is missing from the door. The dwelling is light blue in color with
white trim. Two separate white pillars are located on the front porch. Two (2) small vents are
located on the front side top of the house. Door #171 has a white screen door, which opens out,
and a brown wooden main door, which appears to open in. The dwelling is surrounded on the
South (front) and East sides of the yard by a 4-foot chain link fence. A "Century 21 for Sale
Sign" is posted on the front yard of the residence. Public sidewalk surrounds the South and East
sides of the house. Over-grown weeds and small bushes surround the chain-link fence.
Mailboxes are located on the porch wall next to the front doors.
Case 3:19-mj-01051-WIG Document 1 Filed 07/02/19 Page 3 of 4



                          ATTACHMENT D
                          Items to be Seized

   1.    Controlled substances, e.g., cocaine and/or heroin;

   2.    Narcotics residue;

   3.    Paraphernalia for packaging, processing, diluting, weighing, and
         distributing controlled substances, e.g., scales, grinders, plastic bags, or
         other packaging, heat sealing devices, tape and diluents, etc.;

   4.    Books, records, receipts, notes, ledgers and other papers relating to the
         distribution of controlled substances, the proceeds of said distribution, and
         the location/concealment and/or laundering of such proceeds;

   5.    Personal books and papers reflecting names, addresses, telephone
         numbers, and other contact or identification data relating to the
         distribution of controlled substances and location of narcotics proceeds;

   6.    Cash, currency, and records relating to controlled substances, income and
         expenditures of money and wealth and containers for said items (i.e., safes,
         lockers, etc.) To wit: money order, wire transfers, cashier's checks, and
         receipts, bank statements or other records, investment account statements
         and other records, passbooks, checkbooks, and checkbook registers, safe
         deposit box rental agreements and safe deposit box keys, records relating
         to the buying and selling of bonds or other investment instruments,
         securities, dividends, and brokerage accounts, credit card statements, loan
         or mortgage records, insurance policies and related documents, as well as
         precious metals and gems such as gold, silver, diamonds, etc., which
         represent narcotics trafficking proceeds;

   7.    Items of personal property that tend to identify the person(s) in residence
         or vehicle, occupancy, control, or ownership of the premises and/or
         vehicles that are the subject of the warrant, including but not limited to
         canceled mail, deeds, titles, mortgage records, leases, rental agreements,
         photographs, video tapes, personal telephone books, diaries, utility and
         telephone bills, bank statements, identification documents, and keys;

   8.    Documents indicating travel in interstate commerce, to include notes and
         travel itineraries, bills, charge card receipts, car rental statements, rent-a-
         car receipts, frequent rental car user cards and statements, telephone bills,
         and papers relating to travel;
Case 3:19-mj-01051-WIG Document 1 Filed 07/02/19 Page 4 of 4



   9.    Cellular telephones, electronic paging devices, speed dial telephones,
         electronic speed dialing services, electronic personal organizers, caller
         identification memory devices, and the telephone numbers stored therein,
         telephone answering machines and the telephone answering machine
         tapes.
